Court of Appeals
of the State of Georgia

                                        ATLANTA, March 04, 2020

The Court of Appeals hereby passes the following order:

A20A0997. TRAVIS BILLINGS v. THE STATE.

      In September 2015, Travis Billings pleaded guilty to trafficking, and
conspiracy to traffick in, methamphetamine. Billings later moved to withdraw his
plea, but the trial court denied the motion. On January 11, 2019, Billings filed a pro
se motion to vacate a void sentence. In an August 5, 2019 order, the trial court
declined to rule on the motion finding that it was illegible. Billings filed a notice of
appeal from this ruling on October 21, 2019. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Billings’ notice of appeal was
untimely filed 77 days after entry of the trial court’s order. Consequently, we lack
jurisdiction over this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta, 03/04/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.